COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Raudel Alvarez v. The State of Texas

Appellate case number:      01-17-00711-CR

Trial court case number:    1556876

Trial court:                185th District Court of Harris County

       This Court’s November 9, 2017 Order of Abatement had abated and remanded this
case for the trial court to determine whether appellant’s appointed counsel, Paul Morgan,
should be permitted to withdraw and new counsel should be appointed. On December
13, 2017, an appeal hearing record was filed in this Court in which the trial court
permitted Mr. Morgan to withdraw, found the appellant, Raudel Alvarez, to be indigent,
and stated that it would appoint new counsel. On December 21, 2017, a supplemental
clerk’s record was filed attaching, among other things, counsel’s motion to withdraw, but
no order appointing new counsel. On February 21, 2018, in compliance with the Clerk of
this Court’s February 6, 2018 notice, a second supplemental clerk’s record was filed in
this Court attaching a pauper’s oath on appeal and order of the court, signed on December
13, 2017, appointing Adam Brown as appellant’s counsel.


        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove Paul Morgan as appellant’s counsel, and
to designate Adam Brown as appellant’s new lead counsel. See TEX. R. APP. P. 6.1(c),
6.5(b), (d). Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See id. 2, 34.5(c)(3), 38.6(a)(1). The State’s appellate brief, if any, is ORDERED
to be filed no later than 30 days from the filing of appellant’s brief. See id. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court
Date: March 27, 2018